DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/22 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 7-11 are objected to because of the following informalities:  
With respect to claim 7, the limitation “a second air conduit” is objected to because the first air conduit is introduced in claim 6.  Examiner has assumed claim 7 to depend upon claim 6.
With respect to claim 8, the limitation “a fourth conduit” is objected to because the third conduit is introduced in claim 3.  Examiner has assumed claim 8 to depend upon claim 3.
With respect to claim 9, the limitation “a fifth conduit” is objected to because the fourth conduit is introduced in claim 8.  Examiner has assumed claim 9 to depend upon claim 8.  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the recitation of a fluid tank with first and second bladders, each with a conduit, wherein the first bladder is capable of releasing fluid in response to the second bladder for maintaining a constant pressure, in combination with the rest of the recited structure defines over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner Note:  Applicant did not appear to submit amended claims to overcome the prior objections to claims 7-11 set forth in the previous Quayle Action.  Therefore, the objections stand.

Conclusion
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618